The Honorable George Hopkins State Senator 78 Harver Hills Malvern, Arkansas 72104
Dear Senator Hopkins:
This is in response to your request for an opinion on the meaning of the term "licensed psychologist." Your letter and attached correspondence indicate that the following clause is routinely used in court orders involving foster children placed in the care of the Arkansas Department of Human Services:
  This Court directs that said juveniles be provided with physical, mental or emotional care as required in the opinion of a duly authorized or licensed physician, dentist, surgeon, or psychologist. . . .
Specifically, you inquire as to how the term "licensed psychologist" should be interpreted, in the context of these court orders, and whether the orders would allow mental health care to be provided by someone with less credentials than a licensed psychologist.
It is a long established rule that this office cannot interpret court orders and therefore, I cannot answer your questions in the context posed. I would direct your attention, however, to A.C.A. §§ 17-96-301 to -311 (1987  Supp. 1993), which govern the licensing of psychologists and psychological examiners. There are separate and distinct prerequisites for licensing in each field. "Psychologists" are required to complete a doctoral degree and to have had one year of experience in psychology, while "psychological examiners" must obtain only two years of graduate training in psychology or some equivalent thereof. See §§17-96-302 and -303. In addition, § 17-96-307(a) prohibits "any individual or organization, other than those licensed pursuantto this chapter" from bearing "any title incorporating the name `Psychological,' `Psychologist,' or `Psychology.'" (Emphasis added.) The term "licensed psychologist," under Arkansas statutes, therefore denotes one meeting the requirements and licensed to practice in accordance with the above provisions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB:SLJ/cyh